 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TROY N. TOERPE,                                    No. 2:18-CV-0093-TLN-DMC-P
12                        Petitioner,
13           v.                                          ORDER
14    BRIAN DUFFY,
15                        Respondent.
16

17                   Petitioner, a state prisoner proceeding with retained counsel, brings this petition

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s

19   “Notice of Motion and Motion to Reopen Case – Error of Allowing Counsel for Respondent to

20   Move to Dismiss Case in Violation of Commanding U.S. Supreme Court Governing Decision”

21   (ECF No. 17).

22                   At the outset, the court notes that petitioner does not seek any specific relief by

23   way of the current motion. While petitioner states he would like the case re-opened, this request

24   is puzzling given that the case has not been closed. To the extent petitioner seeks to re-open

25   briefing on respondent’s motion to dismiss, which was submitted on the briefs without oral

26   argument following petitioner’s failure to file a timely opposition, petitioner has not demonstrated

27   good cause for such relief by explaining why he was unable to file a timely opposition. Further, it

28   appears petitioner’s motion is based on a misinterpretation of the court’s prior order directing
                                                         1
 1   respondent to file a response to the petition. In his motion, petitioner’s counsel states: “I believe

 2   that this U.S. Magistrate Judge did not issue a specific order to counsel for the State of California

 3   to reply specifically to the contents of the 28 U.S.C. 2254 petition. . . .” Contrary to counsel’s

 4   belief, on October 24, 2018, the undersigned issued an order directing respondent to respond to

 5   the petition, allowing respondent to either file a responsive motion or an answer under Rule 5 of

 6   the Federal Rules Governing Section 2254 Cases.

 7                  Accordingly, IT IS HEREBY ORDERED that petitioner’s motion (ECF No. 17) is

 8   denied.

 9

10

11   Dated: June 5, 2019
                                                            ____________________________________
12                                                          DENNIS M. COTA
13                                                          UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
